UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7673



GEORGE HENSON, JR.,

                                                Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director         of   Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-59)


Submitted:    January 30, 2003               Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Henson, Jr., appeals the magistrate judge’s order

granting his motion to supplement the record in his 28 U.S.C.

§ 2254 (2000) petition but denying further relief. We have reviewed

the record and find no reversible error.   Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the magistrate judge. See Henson v. Angelone, No. CA-01-

59 (E.D. Va. Oct. 18, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2